DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-19 are currently pending in the application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a composite classified in H01L41/37,
II. Claim 19, drawn to a method of forming a composite, classified in C08F2/44.
Inventions II and I are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the composite as claimed can be formed by a method comprising the step of uniformly dispersing a piezoelectric ceramic filler and an ionic additive in a preformed polymer.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification, (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter, (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) and/or (d) the prior art applicable to one invention would not likely be applicable to another invention.
During a telephone conversation with Mr. Jeffrey Whittle on 7/1/22, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 19 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claims are objected to because of the following:
Claims 3 and 4 recite the limitation “the one or more of the monomer or the precursor polymer”. The limitation should be amended to recite “the one or more of a monomer or a precursor polymer” to provide for proper antecedent basis. Likewise, the limitation “the monomer or precursor” in claims 7 and 8 should be amended to recite “the one or more of a monomer or a precursor”, for providing proper antecedent basis and consistency within the claims. In claims 9 and 13, the limitation “the one or more of a monomer or precursor polymer” should be amended to recite “the one or more of a monomer or a precursor polymer”.
Claim 9 should be amended to improve clarity by adopting any of the following formats: "wherein R is a material selected from the group consisting of A, B, C and D", or "wherein R is A, B, C or D". See MPEP § 2173.05(h). For e.g., the claim may be amended to recite “wherein the one or more of a monomer or a precursor polymer is selected from the group consisting of a methacrylate monomer, 2-hydroxyethyl methacrylate, methyl acrylate, ethyl acrylate, butyl acrylate, tetraethylene glycol diacrylate, and a combination thereof.
Appropriate corrections and/or clarifications are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 8 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8 recite the limitation “the monomer or precursor monomer”. There is insufficient antecedent basis for these limitations in the claims. Additionally, claim 7 recites the limitation “vinylic precursor monomer”. The limitation lacks clarity, because a precursor monomer comprising a vinylic group would also be a vinylic monomer, and it is not clear as to what species are encompassed by claimed “vinylic precursor monomer” or how it is distinct from the claimed “vinylic monomer”.
Claim 18 recites the limitation “the thermoplastic polymer”. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, Examiner interprets the limitation “the monomer or precursor monomer” to mean “the monomer or precursor polymer”, and the limitation “the thermoplastic polymer” to mean “the polymer resin matrix”, as supported by corresponding parent claims 1 and 17. 
Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites the limitation “wherein the ionic additive is present in an amount of less than about 4 wt. %”, i.e. a range which includes 0 as the lower limit and is optional, whereas the composite according to claim 1 an ionic additive.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama et al. (WO 2015/098449 A1, machine translation).
Yoneyama teaches a hardcoat composition comprising (A) a polyfunctional (meth)acrylic compound (reads on a monomer/precursor polymer), (B) barium titanate and/or zirconium oxide (reads on a piezoelectric ceramic filler), (C) a photopolymerization initiator, (D) an organic solvent, (E) a surfactant, and (F) a (meth)acrylic polymer [0007, 0011, 0014-0024].
As a preferred surfactant (E), Yoneyama teaches basic surfactants, such as those including a quarternary ammonium group, an ammonium group, a pyridinium group and an imidazolium group as a basic group [0038].
Yoneyama further teaches a method for producing the composition comprising sufficiently mixing the essential and optional components in a mixer using a stirrer [0049], and curing the composition by UV radiation [0050].
Yoneyama is silent with regard to a composite comprising a piezoelectric filler and an ionic compound dispersed within a polymer synthesized in situ, in one single embodiment as in the claimed invention (claim 1). 
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05. 
Given the teaching in Yoneyama on a genus of surfactants, including those comprising a basic group, such as a quarternary ammonium group, an ammonium group, a pyridinium group and an imidazolium group (i.e. an ionic group, reads on ionic additive), it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare a hardcoat from a composition comprising the same. Additionally, a skilled artisan would reasonably expect a composition comprising a curable polyfunctional (meth)acrylic monomer, barium titanate and an ionic basic surfactant that is sufficiently mixed, to be capable of providing for a cured hardcoat (i.e. composite) comprising a polymer matrix (i.e. in-situ synthesized) having a dispersion of barium titanate (i.e. piezoelectric ceramic filler), and a basic ionic surfactant (i.e. an ionic additive), thereby obviating the compositional limitations as set forth in the body of claim 1. As such, the limitation “polymer synthesized in-situ” is a product-by-process limitation. Where product-by-process claims are rejected over a prior art product that appears to be the same, the burden is shifted to applicants to establish an unobvious difference, even if the production processes are different. In re Marosi, 218 USPQ 289 (Fed. Cir. 1983). Furthermore, the patentability of a product claim rests on the product formed and not on the method by which it is produced. In re Thorpe, 227, USPQ 984 (Fed. Cir. 1985).
With regard to claims 3 and 4, Yoneyama teaches that the amount of barium titanate filler (B) may be 5-200 parts by mass, relative to 100 parts by mass of (meth)acrylic compound (A) [0032], and the content of the surfactant (E) is preferably from 0.0001 to 5 parts by mass, relative to 100 parts by mass of (meth)acrylic compound (A) [0040], thereby obviating the claimed ranges.
With regard to claim 5 and 6, Yoneyama teaches barium titanate having an average particle diameter of preferably 5 to 100 nm [0025].
With regard to claims 2, 13-16, Yoneyama teaches overlapping amounts of barium titanate and basic (ionic) surfactant, i.e. 5-200 parts by mass of barium titanate, and 0.0001 to 5 parts by mass of a surfactant, relative to 100 parts by mass of (meth)acrylic compound (A) ([0032], [0040]), and barium titanate particle size within the scope the present invention. Although the claimed properties are not explicitly disclosed in the prior art, a skilled artisan would reasonably expect the cured products of overlapping scope to have the claimed d33 and surface roughness (claims 2, 15-16), the basic (ionic) surfactant therein to be compatible with the curable polyfunctional (meth)acrylic monomer prior to curing (claim 13), and the overlapping range of barium titanate content to be capable of forming a 0-3 composite (claim 14), absent evidence to the contrary, on the basis that the reference teaches all of the claimed ingredients in claimed amounts made by a substantially similar process. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable.
As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
With regard to claim 7, the reference teaches a cured polymer formed from a composition comprising polyfunctional (meth)acrylic compounds (A) [0007, 0014-0024], i.e. a cured polymer formed from vinylic monomer/precursor monomer.
With regard to claim 8, the reference teaches polyfunctional (meth)acrylic compound (A) may be a urethane (meth)acrylate [0020]. Such urethane functional monomers comprise a polar urethane linkage, i.e. -NH-CO-O-, which are capable of forming a hydrogen bonded network.
With regard to claim 9, the reference teaches a curable composition comprising a polyfunctional (meth)acrylic compound, i.e. (meth)acrylate monomer/precursor polymer [0014-0024].
With regard to claim 10, disclosed basic surfactant may include a quarternary ammonium group, an ammonium group, a pyridinium group or an imidazolium group, i.e. an organic cation. A balancing anion would be implicit to such basic surfactants.
With regard to claim 17, Yoyeyama teaches a hardcoat formed from a composition comprising (A) 100 parts by mass of polyfunctional (meth)acrylic compound (reads on a monomer/precursor polymer), (B) 5-200 parts by mass of barium titanate and/or zirconium oxide (reads on a piezoelectric ceramic filler) and (E) 0.0001 to 5 parts by mass of a surfactant [0007, 00, 0014-0032, 0038]. It is noted that the recited “less than 4 wt.% of an ionic additive” in claim 17 includes 0 as its lower limit. Even so, Yoneyama teaches that the surfactant may be a basic (ionic) surfactant, and the prescribed ranges of barium titanate and an ionic surfactant fall within the claimed range. Given the substantially overlapping amounts of barium titanate and ionic surfactant, given the teaching in Yoneyama on particle size of barium titanate of preferably 5 to 100 nm [0025], within the scope of the claimed invention, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to reasonably expect the hardcoat (i.e. a composite) to have the claimed d33 and surface roughness, absent evidence to the contrary. The discussion from paragraph 25 above with regard to properties that are not explicitly disclosed in the prior art is incorporated herein by reference.
With regard to claim 18, the reference teaches a cured polymer formed from a composition comprising polyfunctional (meth)acrylic compounds (A) [0007, 0014-0024], i.e. a cured polymer formed from vinylic monomer/vinylic precursor polymer.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama et al. (WO 2015/098449 A1, machine translation), in view of Tsai et al. (US 9,120,934 B2).
The discussion with regard to Yoneyama from paragraphs 17-19 above is incorporated herein by reference. Yoneyama further teaches that the hardcoat composition may comprise additives, such as an antistatic agent [0048].
Yoneyama is silent with regard to a composite comprising a piezoelectric filler and an ionic compound dispersed within a polymer synthesized in situ, in one single embodiment as in the claimed invention (claim 1).
As stated in paragraph 21 above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
The secondary reference to Tsai teaches a composition comprising a hard coating solution comprising curable acrylic monomers and oligomers, and an antistatic solution (ab.) comprising an ionic liquid (reads on ionic additive), for providing a hard coating film with antistaticity (col. 1, line 24 -col. 2, line 62, col. 4, lines 48-56). Given that the primary reference to Yoneyama is open to including an antistatic agent in the curable composition for hardcoats, and given the teaching in Tsai on ionic liquids for providing antistaticity to cured hardcoat films, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include Tsai’s ionic liquid in Yoneyama’s curable compositions to provide for antistatic hardcoat films. Additionally, a skilled artisan would reasonably expect a hardcoat formed from a composition comprising a polyfunctional (meth)acrylic monomer, barium titanate filler and an ionic liquid, that is sufficiently mixed, to form an antistatic hardcoat (i.e. composite) comprising a polymer (i.e. a polymer matrix that is in-situ synthesized) having a dispersion of barium titanate, (i.e. piezoelectric ceramic filler) and an ionic liquid (i.e. an ionic additive) therein, thereby obviating the compositional limitations as set forth in the body of claim 1. Additionally, the discussion on the product-by process limitation “polymer synthesized in-situ” from paragraph 22 above is incorporated herein by reference.
With regard to claims 3 and 4, Yoneyama teaches 5-200 parts by mass of barium titanate, relative to 100 parts by mass of (meth)acrylic compound (A), while Tsai teaches 1 to 20 parts by wt. of an ionic liquid, per 25 to 45 parts by wt. of the curable monomer (col. 4, line 65-col. 5, line 6), i.e. a piezoelectric ceramic filler and an ionic additive in overlapping ranges.
With regard to claim 5 and 6, Yoneyama teaches barium titanate having an average particle diameter of preferably 5 to 100 nm [0025].
With regard to claims 2, 13-16, given the teaching in Yoneyama on overlapping amount of barium titanate and the particle size thereof within the scope of claimed invention, the teaching in Tsai on overlapping amount of ionic liquid, i.e. 5-200 parts by mass barium titanate relative to 100 parts by mass of (meth)acrylic compound (A) (Yoneyama, [0032]), and 1 to 20 parts by wt. of an ionic liquid per 25 to 45 parts by wt. of the curable monomer (Tsai, col. 4, line 65-col. 5, line 6), a skilled artisan would reasonably expect the cured products of overlapping scope to have the claimed d33 and surface roughness (claims 2, 15-16), the ionic liquid to be compatible with the curable polyfunctional (meth)acrylic monomer (claim 13), and the overlapping range of barium titanate content to be capable of forming a 0-3 composite (claim 14), absent evidence to the contrary. The discussion from paragraph 25 above with regard to properties that are not explicitly disclosed in the prior art is incorporated herein by reference.
With regard to claim 7, the reference teaches a cured polymer formed from a composition comprising polyfunctional (meth)acrylic compounds (A) [0007, 0014-0024], i.e. a cured polymer formed from vinylic monomer/vinylic precursor monomer.
With regard to claim 8, the reference teaches polyfunctional (meth)acrylic compound (A) may be a urethane (meth)acrylate [0020]. Urethane functional monomers comprise a polar urethane linkage, i.e. -NH-CO-O-, which are capable of forming a hydrogen bonded network.
With regard to claim 9, the reference teaches a curable composition comprising a polyfunctional (meth)acrylic compound, i.e. (meth)acrylate monomer/precursor polymer [0014-0024].
With regard to claims 10-12, Tsai teaches ionic liquids (col. 4, lines 48-53, col. 7, lines 9-11, ref. claim 7). Additionally, Tsai teaches a genus of ionic liquids, including 1-ethyl-3-methylimidazolium (i.e. an organic cation) and hexafluorophosphate (i.e. an anion). The claimed species, i.e. 1-butyl-3-methylimidazolium hexafluorophosphate, is a homolog of the combination of disclosed 1-ethyl-3-methylimidazolium and hexafluorophosphate. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g. by ‑CH2‑ groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
With regard to claim 17, as discussed in the preceding paragraphs, Yoneyama teaches a curable composition comprising 5-200 parts by mass barium titanate (piezoelectric ceramic filler), relative to 100 parts by mass of (meth)acrylic compound (A) (Yoneyama, [0032]), and hardcoat formed therefrom, i.e. a composite. 
While Yoneyama is silent with regard to a composition comprising an ionic additive and a composite having claimed properties, in one single embodiment as in the claimed invention, Tsai teaches antistatic hardcoats formed from compositions comprising 1 to 20 parts by wt. of an ionic liquid per 25 to 45 parts by wt. of the curable monomer, i.e. about 2.2 to 80% by mass, relative to curable monomer (col. 4, line 65-col. 5, line 6). Thus, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare an antistatic hardcoat by including Tsai’s ionic liquid in Yoneyama’s curable hardcoat compositions. Additionally, given the teaching in Yoneyama on barium titanate particle size of preferably 5 to 100 nm [0025], a range that falls within the scope of present invention, a skilled artisan would reasonably expect the cured products of overlapping scope to have the claimed d33 and surface roughness, absent evidence to the contrary. The discussion from paragraph 25 above with regard to properties that are not explicitly disclosed in the prior art is incorporated herein by reference.
With regard to claim 18, Yoneyama teaches a cured polymer formed from a composition comprising polyfunctional (meth)acrylic compounds (A) [0007, 0014-0024], i.e. a cured polymer formed from vinylic monomer/vinylic precursor polymer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Araujo Da Silva et al. (US 2019/0334078 A1, Chen et al. (US 2017/0066955 A1) Bodhke et al. (US 2019/0284423 A1), Ogawa et al. (US 2017/0373243 A1), Aliane et al (US 10,056,542 B2), Tanabe et al. (US 2019/0181330 A1) and Sagong et al. (US 5,043,622) teach piezoelectric composites in general, comprising a polymer matrix and a piezoelectric ceramic filler.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762